DETAILED ACTION

Status of Application
Claims 1-2, 5-10, and 13-15 are pending in the present application.

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
Applicant argues: (1) the references are not directed to a module that is integrated in a system-on-chip and that (2) Chapman describes the interface of devices, not modules in a SoC [Remarks, p. 7].
The examiner respectfully disagrees with these arguments.
Regarding the first argument, the examiner reminds applicant that claims 1 and 9 were rejected under 35 U.S.C. 103 (obviousness) and that Du was cited to teach a module that is integrated in a system-on-chip. Paragraphs 8, 38-40 and fig. 4 of Du teach the use of 3DIC technology which allows multiple modules to be integrated into a SOC 110. For example, paragraphs 39-40 state that “different tiers of the tiers 112 within the 3DIC SOC 110 to perform different functions” and that “a first tier 114 includes sensors and other large feature size elements” while “a second tier 116 may include radio frequency, analog and/or power management integrated circuit (PMIC) components such as the receiver 22, transmitter 24 and duplexer/switch 28.” Additionally, paragraph 45 discloses “High-Density Integration of Functional Modules Using Monolithic 3D-IC Technology”, which is incorporated by reference. Hence, the combination of Du with the modified Ni, discloses multiple modules that are integrated in a system-on-chip. Applicant has not provided any arguments as to why the combination of Du with the modified Ni is improper or why the combination would not teach or suggest the claimed invention.
Regarding the second argument, Chapman describes the interface of a module 100 and that when module 100 is detected, processor 24 determines one or more communication protocols usable with module 100 [Chapman, col. 1, lines 43-47, col. 4, lines 38-44, col. 7, lines 4-7, lines 30-34; fig. 3]. In addition, claim 1 was rejected under 35 U.S.C. 103, where the examiner made the equivalency of a module to element 152 in Ni and that multiple modules can be integrated into a SoC as taught by Du. Chapman teaches detecting a module 100 and selecting a usable protocol with module 100. Hence, the combination of Ni, Chapman, and Du would yield the claimed invention. Applicant has not provided any arguments as to why this combination is improper or why the combination would not suggest the claimed invention. 
The examiner acknowledges applicant’s argument regarding multiple modules in a SoC, however claim 1 is not directed towards more than one module in a SoC. Instead, claim 1 is directed towards a module integrated in a SoC…the module in communication with a “peripheral device.” As mentioned in the previous Office Action, the peripheral is not claimed as being integrated in the system-on-chip and broadest reasonable interpretation allows the peripheral device as being interpreted as off chip or off SoC. In addition, claim 1 recites the term “peripheral device” and NOT “peripheral module.” The examiner recommends amending the claims to include a “peripheral module” instead of a “peripheral device”, and the peripheral module integrated in the system-on-chip.
The examiner also acknowledges the specification at [25] and how two modules might be integrated into a SoC [Remarks, pp. 8-9], however the examiner’s rebuttal still stands since claim 1 is not directed towards more than one module in the SoC and that the peripheral is a “peripheral device” and not a peripheral module integrated on the system-on-chip.
Regarding claim 9, the examiner notes that there is not a single instance in claim 9 of a “peripheral module” or any other module besides the module recited in the preamble. In other words, claim 9 is directed towards a module that is integrated in a SoC with no further claim language specifying what other element said module is communication with. The body of claim 9 monitors the plurality of electrical connections, provides a protocol selection signal, selects a protocol, and configures the plurality of electrical connections. There is no mention of a peripheral, peripheral module, or different module, in the body of the claim, hence BRI allows claim 9 to be interpreted as a module in communication with any element off-chip/SoC.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (hereinafter Ni), U.S. Patent No. 7,440,287 B1, in view of Chapman, U.S. Patent No. 8,494,585 B2, in view of Du, U.S. Publication No. 2015/0022262 A1.
Referring to claim 1, Ni discloses a module [fig. 7A, element 152], the module comprising:
a physical layer having a plurality of electrical connections [fig. 7A, extended-USB socket 166 having shared differential data pins (electrical connections); see next citation], the physical layer using the same plurality of electrical connections to selectively operate according to a first communications protocol or a second communications protocol [col. 15, lines 20-30, “the four original USB pins can be shared. One embodiment has a total of 10 pins. Two of the differential signal pins for PCI-Express, Serial-ATA, and IEEE 1394 can be shared with the 2 differential data pins of USB”, where the 2 shared differential data pins are equivalent to “the same plurality of electrical connections”; col. 11, lines 62-65, “Standard USB transactions are performed between the host and the peripheral using the differential USB data pins in the four-pin side of the extended USB socket”, where USB is equivalent to the first communication protocol; col. 12, lines 1-13, “When the peripheral responds with a status indicating extended-USB support, step 206, then the host further examines the packet from the peripheral to determine that the peripheral can support higher-speed communication using the extended metal contact pins, step 208”; PCI-Express communication is equivalent to the second communication protocol; selectively operating in USB protocol or PCI-E protocol], wherein the second communications protocol is different from the first communications protocol [col. 12, lines 1-13, extended communication utilizing PCI-Express communication protocol] and the second communications protocol provides faster communication [col. 12, lines 1-13, “higher-speed communication using extended metal contact pins”; col. 1, lines 48-51] in a communication bus [fig. 7A, communication bus between 152 and the plugged-in device 168] linking a processor [fig. 7A, element 160; col. 10, lines 40-41, “160 processes data”] and a peripheral device [fig. 7A, device 168] than the first communications protocol [col. 12, lines 1-13, “higher-speed communication using extended metal contact pins”];
the processor [fig. 7A, element 160] configured to:
select between the first communications protocol and the second communications protocol based at least on a protocol selection signal [fig. 7A; col. 10, lines 57-59, “personality selector 164 configures multi-personality bus switch 162 to connect extended USB socket 166 to PCI-Express processor 156”; looking at fig. 7A, a protocol selection signal is sent from 164 to 162]; and
cause the module to communicate with the peripheral device through the physical layer using the selected communications protocol [fig. 7A, col. 11, lines 62-65, “Standard USB transactions are performed between the host and the peripheral using the differential USB data pins in the four-pin side of the extended USB socket”; col. 10, lines 60-62, transactions according to PCI-Express are performed].
	Ni does not explicitly disclose a detector configured to monitor the plurality of electrical connections to detect one or more use cases of the plurality of electrical connections and to provide the protocol selection signal based on at least one predetermined parameter associated with detecting the one or more use cases involving the plurality of electrical connections.
	However, Chapman discloses a detector configured to monitor the plurality of electrical connections to detect one or more use cases of the plurality of electrical connections and to provide the protocol selection signal based on at least one predetermined parameter associated with detecting the one or more use cases involving the plurality of electrical connections [Col. 1, Lines 43-47, Col. 4 Lines 38-44, Col. 7 Lines 4-7, 30-34, Fig. 3; Additionally, through interface connector 28, processor 24 provides HDQ (master/slave) interface (i.e. first set of pins) for detection, interrogation, and authentication of the module. More specifically, in the exemplary embodiment, HDQ interface provides a single-wire protocol for communication between the HDQ master processor 24 and a HDQ slave device, such as module 100. When module 100 is detected, processor 24 interrogates module 100 for the module's identity to determine if module 100 is an approved module. If module 100 is approved, processor 24 is configured to communicate with module 100. More specifically, by knowing the identity of the module, processor 24 is able to determine one or more communication protocols usable with the module].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chapman in the invention of Ni, to implement, a detector configured to monitor the plurality of electrical connections to detect one or more use cases of the plurality of electrical connections and to provide the protocol selection signal based on at least one predetermined parameter associated with detecting the one or more use cases involving the plurality of electrical connections, in order to provide added functionality to devices [Chapman, col. 1, lines 16-22].
The modified Ni does not explicitly disclose a module that is integrated in a system-on-chip.
However, Du teaches a module that is integrated in a system-on-chip (see [0008], [0038]-[0040], Fig. 4; the use of 3DIC technology allows different tiers of the tiers 112 within the 3DIC SOC 110 to perform different functions and provide all the functions of a particular device in a single 3DIC SOC 110; paragraph 45 discloses “High-Density Integration of Functional Modules Using Monolithic 3D-IC Technology”, which is incorporated by reference].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the Du in the invention of the modified Ni, to implement, a module that is integrated in a system-on-chip, 
in order to provide an entire system in a single IC thereby minimizing the space consumed by the plurality of ICs in a device (see Du, [0031)]).
Referring to claims 2 and 10, taking claim 2 as exemplary, the modified Ni discloses the module according to claim 1, wherein the first communications protocol is USB 2, USB 3, Ethernet, HDMI, or eSATA [Ni, fig. 7A, SATA device 168].
	Referring to claim 9, Ni discloses a method for managing communication in a module [fig. 7A, element 152], the method comprising:
selecting, based on the protocol selection signal, a protocol for operation of the physical layer using the same plurality of electrical connections [fig. 7A, extended-USB socket 166 having shared differential data pins (electrical connections); see next citation], the protocol one of a first communications protocol or a second communications protocol [col. 15, lines 20-30, “the four original USB pins can be shared. One embodiment has a total of 10 pins. Two of the differential signal pins for PCI-Express, Serial-ATA, and IEEE 1394 can be shared with the 2 differential data pins of USB”, where the 2 shared differential data pins are equivalent to “the same plurality of electrical connections”; col. 11, lines 62-65, “Standard USB transactions are performed between the host and the peripheral using the differential USB data pins in the four-pin side of the extended USB socket”, where USB is equivalent to the first communication protocol; col. 12, lines 1-13, “When the peripheral responds with a status indicating extended-USB support, step 206, then the host further examines the packet from the peripheral to determine that the peripheral can support higher-speed communication using the extended metal contact pins, step 208”; PCI-Express communication is equivalent to the second communication protocol; selectively operating in USB protocol or PCI-E protocol], wherein the second communications protocol is different from the first communications protocol [col. 12, lines 1-13, extended communication utilizing PCI-Express communication protocol], and the second communications protocol is arranged to provide faster communication [col. 12, lines 1-13, “higher-speed communication using extended metal contact pins”; col. 1, lines 48-51] in a communication bus [fig. 7A, communication bus between 152 and the plugged-in device 168] than the first communications protocol [col. 12, lines 1-13, “higher-speed communication using extended metal contact pins”]; and
configuring at least one of the plurality of electrical connections to operate according to the second communications protocol when the second communications protocol is selected [fig. 7A; col. 10, lines 57-59, “personality selector 164 configures multi-personality bus switch 162 to connect extended USB socket 166 to PCI-Express processor 156”; hence the pins in the socket 166 are configured to operate according to PCI-Express].
Ni does not explicitly disclose monitoring a plurality of electrical connections in a physical layer of the module to detect one or more use cases of the plurality of electrical connections; and
providing a protocol selection signal based on at least one predetermined parameter associated with detecting the one or more use cases involving the plurality of electrical connections.
However, Chapman discloses monitoring a plurality of electrical connections in a physical layer of the module to detect one or more use cases of the plurality of electrical connections [Col. 1, Lines 43-47, Col. 4 Lines 38-44, Col. 7 Lines 4-7, 30-34, Fig. 3; Additionally, through interface connector 28, processor 24 provides HDQ (master/slave) interface (i.e. first set of pins) for detection, interrogation, and authentication of the module. More specifically, in the exemplary embodiment, HDQ interface provides a single-wire protocol for communication between the HDQ master processor 24 and a HDQ slave device, such as module 100. When module 100 is detected, processor 24 interrogates module 100 for the module's identity to determine if module 100 is an approved module. If module 100 is approved, processor 24 is configured to communicate with module 100. More specifically, by knowing the identity of the module, processor 24 is able to determine one or more communication protocols usable with the module]; and
providing a protocol selection signal based on at least one predetermined parameter associated with detecting the one or more use cases involving the plurality of electrical connections [Col. 1, Lines 43-47, Col. 4 Lines 38-44, Col. 7 Lines 4-7, 30-34, Fig. 3; Additionally, through interface connector 28, processor 24 provides HDQ (master/slave) interface (i.e. first set of pins) for detection, interrogation, and authentication of the module. More specifically, in the exemplary embodiment, HDQ interface provides a single-wire protocol for communication between the HDQ master processor 24 and a HDQ slave device, such as module 100. When module 100 is detected, processor 24 interrogates module 100 for the module's identity to determine if module 100 is an approved module. If module 100 is approved, processor 24 is configured to communicate with module 100. More specifically, by knowing the identity of the module, processor 24 is able to determine one or more communication protocols usable with the module].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chapman in the invention of Ni, to implement, monitoring a plurality of electrical connections in a physical layer of the module to detect one or more use cases of the plurality of electrical connections; and providing a protocol selection signal based on at least one predetermined parameter associated with detecting the one or more use cases involving the plurality of electrical connections, in order to provide added functionality to devices [Chapman, col. 1, lines 16-22].
The modified Ni does not explicitly disclose a module that is integrated in a system-on-chip.
However, Du teaches a module that is integrated in a system-on-chip (see [0008], [0038]-[0040], Fig. 4; the use of 3DIC technology allows different tiers of the tiers 112 within the 3DIC SOC 110 to perform different functions and provide all the functions of a particular device in a single 3DIC SOC 110; paragraph 45 discloses “High-Density Integration of Functional Modules Using Monolithic 3D-IC Technology”, which is incorporated by reference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the Du in the invention of the modified Ni, to implement, a module that is integrated in a system-on-chip, 
in order to provide an entire system in a single IC thereby minimizing the space consumed by the plurality of ICs in a device (see Du, [0031)]).
Claims 5-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni, in view of Chapman, in view of Du, as applied to claim 1 above, and further in view of Wong et al (hereinafter Wong), U.S. Patent No. 7,058,075 B1.
Referring to claim 5, the modified Ni does not explicitly disclose the module according to claim 1 wherein the detector is configured to determine the predetermined parameter by measuring an electrical characteristic of at least one of the plurality of electrical connections and to provide the protocol selection signal based on the measured electrical characteristic.
However, Wong discloses wherein the detector is configured to determine the predetermined parameter by measuring an electrical characteristic of at least one of the plurality of electrical connections and to provide the protocol selection signal based on the measured electrical characteristic [col. 2, lines 27-51].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the Wong in the invention of the modified Ni, to implement, wherein the detector is configured to determine the predetermined parameter by measuring an electrical characteristic of at least one of the plurality of electrical connections and to provide the protocol selection signal based on the measured electrical characteristic, in order to automatically self-configure based on the connection [Wong, col. 2, lines 51-52].
Referring to claims 6 and 13, taking claim 6 as exemplary, the modified Ni discloses the module according to claim 5 wherein the electrical characteristic is one from the ordered group of current, voltage, impedance, frequency or logical level, the protocol selection signal being based on a comparison of the measured electrical characteristic with a reference electrical characteristic chosen from the ordered group of threshold current, threshold voltage [Wong, col. 2, lines 27-51], threshold impedance, reference frequency or reference logical level, respectively.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni, in view of Chapman, in view of Du, in view of Wong, as applied to claim 5 above, and further in view of Carroll, U.S. Publication No. 2006/0229048 A1.
Referring to claim 7, the modified Ni does not explicitly disclose the module according to claim 5 wherein the detector is an open circuit detector configured to detect at least one from the plurality of electrical connections as being open-circuited, the protocol selection signal depending on whether or not an open circuit is detected.
However, Carroll discloses wherein the detector is an open circuit detector configured to detect at least one from the plurality of electrical connections as being open-circuited, the protocol selection signal depending on whether or not an open circuit is detected (see [0049], Fig. 2; If the firmware detects an open circuit at the analogue input pin, the micro-controller jumps to a mode of operation in which it can deal with AISG protocol signals. If, however, a short circuit is detected, the micro- controller jumps to a mode in which the Ericsson protocol can be handled. Thus the microcontroller 27 acts as a mode selector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the Carroll in the invention of the modified Ni, to implement, wherein the detector is an open circuit detector configured to detect at least one from the plurality of electrical connections as being open-circuited, the protocol selection signal depending on whether or not an open circuit is detected, so that the correct mode of operation could automatically being selected (see Carroll, [0017]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni, in view of Chapman, in view of Du, in view of Wong, as applied to claim 5 above, and further in view of Perroni et al (hereinafter Perroni), U.S. Publication No. 2005/0099833 A1.
Referring to claim 8, the modified Ni does not explicitly disclose the module according to claim 5 wherein the detector comprises a register for receiving a sequence of one or more bits via one or more of the plurality of electrical connections, the protocol selection signal being based on a match between a predetermined sequence of one or more bits and the received sequence of one or more bits.
However, Perroni discloses wherein the detector comprises a register for receiving a sequence of one or more bits via one or more of the plurality of electrical connections, the protocol selection signal being based on a match between a predetermined sequence of one or more bits and the received sequence of one or more bits [Abstract, paragraph 19, a multi-protocol interface having at least two interfaces. Each interface decodes a respective communication protocol when enabled by a respective interface enable signal. The memory device further includes an automatic selection circuit for selecting one of the interfaces corresponding to a received communication protocol. The automatic selection circuit compares bits transmitted during a preamble of a received communication protocol cycle with pre-established bit patterns corresponding to preambles of the communication protocols associated with the at least two interfaces, and generates an enable signal for one of the interfaces based upon the comparison].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the Perroni in the invention of the modified Ni, to implement, wherein the detector comprises a register for receiving a sequence of one or more bits via one or more of the plurality of electrical connections, the protocol selection signal being based on a match between a predetermined sequence of one or more bits and the received sequence of one or more bits, in order to automatically recognize the protocol being used [Perroni, paragraph 16].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni, in view of Chapman, in view of Du, as applied to claim 9 above, and further in view of Carroll, U.S. Publication No. 2006/0229048 A1.
Referring to claim 14, the modified Ni does not explicitly disclose the method according to claim 9 further comprising detecting at least one from the plurality of electrical connections as being open-circuited, the protocol selection signal depending on whether or not an open circuit is detected.
However, Carroll discloses detecting at least one from the plurality of electrical connections as being open-circuited, the protocol selection signal depending on whether or not an open circuit is detected (see [0049], Fig. 2; If the firmware detects an open circuit at the analogue input pin, the micro-controller jumps to a mode of operation in which it can deal with AISG protocol signals. If, however, a short circuit is detected, the micro- controller jumps to a mode in which the Ericsson protocol can be handled. Thus the microcontroller 27 acts as a mode selector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the Carroll in the invention of the modified Ni, to implement, detecting at least one from the plurality of electrical connections as being open-circuited, the protocol selection signal depending on whether or not an open circuit is detected, so that the correct mode of operation could automatically being selected (see Carroll, [0017]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni, in view of Chapman, in view of Du, as applied to claim 9 above, and further in view of Perroni et al (hereinafter Perroni), U.S. Publication No. 2005/0099833 A1.
Referring to claim 15, the modified Ni does not explicitly disclose the method according to claim 9 further comprising receiving a sequence of one or more bits via one or more of the plurality of electrical connections, the protocol selection signal being based on a match between a predetermined sequence of one or more bits and the received sequence of one or more bits.
However, Perroni discloses receiving a sequence of one or more bits via one or more of the plurality of electrical connections, the protocol selection signal being based on a match between a predetermined sequence of one or more bits and the received sequence of one or more bits [Abstract, paragraph 19, a multi-protocol interface having at least two interfaces. Each interface decodes a respective communication protocol when enabled by a respective interface enable signal. The memory device further includes an automatic selection circuit for selecting one of the interfaces corresponding to a received communication protocol. The automatic selection circuit compares bits transmitted during a preamble of a received communication protocol cycle with pre-established bit patterns corresponding to preambles of the communication protocols associated with the at least two interfaces, and generates an enable signal for one of the interfaces based upon the comparison].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the Perroni in the invention of the modified Ni, to implement, receiving a sequence of one or more bits via one or more of the plurality of electrical connections, the protocol selection signal being based on a match between a predetermined sequence of one or more bits and the received sequence of one or more bits, in order to automatically recognize the protocol being used [Perroni, paragraph 16].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chi et al, U.S. Publication No. 2010/0312934 A1, discloses “For example, when a component of SOC 400 is communicating with slave component X 405 the bus select signal may have multiplexer 430 may couple SOC on-chip bus 420 to the output terminal and bypass slave bus converter 425. However, when a component of SOC 400 is communicating with slave component Y 407 (which communicates using the second on-chip bus protocol) the bus select signal may have multiplexer 430 may couple the output of slave bus converter 425 to the output terminal of SOC 400, thereby allowing slave component Y 407 to communicate with SOC 400” [paragraph 33].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181